RESUBMIT HLD-001                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4426
                                       ___________

                           IN RE: MYCHAEL SAUNDERS,
                                                      Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                 (Related to D.C. Crim. Action No. 2:08-cr-00165-001)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 December 11, 2014

                 Before: MCKEE, GARTH and BARRY, Circuit Judges

                              (Opinion filed: June 16, 2015)
                                     ___________

                                        OPINION*
                                       ___________



PER CURIAM

       Pro se petitioner Mychael Saunders filed a petition for a writ of mandamus,

seeking to compel the United States District Court for the Eastern District of




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Pennsylvania to rule on his motion to vacate his sentence pursuant to 28 U.S.C. § 2255.

Thereafter, on April 15, 2015, the District Court entered an order ruling on Saunders’s

§ 2255 motion. In light of the District Court’s action, the case before us is no longer a

live controversy, so we will dismiss the petition for writ of mandamus as moot. See, e.g.,

Lusardi v. Xerox Corp., 975 F.2d 964, 974 (3d Cir. 1992); see also Blanciak v. Allegheny

Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur during the

course of adjudication that eliminate a plaintiff's personal stake in the outcome of a suit

or prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.”




                                              2